Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Bergner Reg. No. 45877 on 17 March 2021.

The application has been amended as follows: 

Claim 1 is amended, "A computer-implemented method, comprising: 	detecting an error in an application comprising a component having a control that is displayed in a first state on a display device; 	responsive to the detecting of the error, associating the error with the control; 	in response to the association of the error with the control, automatically modifying the component at application run-time [[and in order ]]to indicate that the control is no longer functional, in a display operation selected from the group consisting of: a) the control is displayed in a second state on the component[[,]] and b) the control is removed from the component[[, ]]; and
	outputting the component on the display device."

; and	outputting the component on the display device."

Claim 16 is amended, "An error handling system for displaying components and controls, the system comprising:	a processor configured to: 	detect an error in an application comprising a component having a control that is displayed in a first state on a display device; 	responsive to the detection of the error, associate the error with the control; 	in response to the association of the error with the control, automatically modify the component at application run-time [[and in order ]]to indicate that the control is no longer functional, in a display operation selected from the group consisting of: a) the control is displayed in a second state on the component[[,]] and b) the control is removed from the component[[,]]; and	outputting the component on the display device.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Referring to claims 1 and 16, and consequently claims 2-15 and 17-19, the prior art does not teach or fairly suggest a display operation selected from the group consisting of: a) the control is displayed in a second state on the component, and b) the control is removed from the component, in the scope and context of claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US7325045, claim 1
US10289445, abstract, background
US20120166984, abstract
US20140082500, paragraph 67
US20170329465, abstract
US20180011678, paragraph 101

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/               Primary Examiner, Art Unit 2114